 

Synergy Strips Corp. 2014

 

Equity Incentive Plan

 

1. ESTABLISHMENT OF PLAN; DEFINITIONS

 

1.1 Purpose. The purpose of the Synergy Strips Corp. 2014 Equity Incentive Plan
is to encourage certain officers, employees, directors, and consultants of
Synergy Strips Corp., a Nevada corporation (the “Company”), to acquire and hold
stock in the Company as an added incentive to remain with the Company and
increase their efforts in promoting the interests of the Company, and to enable
the Company to attract and retain capable individuals.

 

1.2 Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the meanings set forth below:

 

1.2.1 “Award” shall mean, individually or collectively, a grant under this Plan
of Stock Options or Stock Awards.

 

1.2.2 “Award Agreement” shall mean a written agreement containing the terms and
conditions of an Award, not inconsistent with this Plan.

 

1.2.3 “Beneficiary” and “Beneficial Ownership” shall mean the person, persons,
trust, or trusts that have been designated by a Grantee in his or her most
recent written beneficiary designation filed with the Committee to receive the
benefits specified under this Plan upon such Grantee’s death or to which Awards
or other rights are transferred if and to the extent permitted under Section
7.2.4 hereof. If, upon a Grantee’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary shall mean the
person, persons, trust, or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

1.2.4 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.

 

1.2.5 “Board” shall mean the board of directors of the Company.

 

1.2.6 “Change in Control” shall mean a Change in Control as defined in Section
7.1.1(b).

 

1.2.7 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.2.8 “Committee” shall mean the Board or a committee of the Board appointed
pursuant to Section 1.4 of this Plan.

 

1.2.9 “Common Stock” shall mean the Company’s common stock, par value $0.00001
per share.

 

1.2.10 “Company” shall mean Synergy Strips Corp., a Nevada corporation.

 

1.2.11 “Consultants” shall mean individuals who provide services to the Company
and any Subsidiary who are not also Employees or Directors and which services
are not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.

 

 

 

 

1.2.12 “Covered Employee” shall mean a Grantee who, as of the date of vesting
and/or payout of an Award, or the date the Company or any of its Subsidiaries is
entitled to a tax deduction as a result of the Award, as applicable, is one of
the group of “covered employees,” as defined in the regulations promulgated
under Code Section 162(m), or any successor statute.

 

1.2.13 “Designated Officer” shall mean any executive officer of the Company to
whom duties and powers of the Board or Committee hereunder have been delegated
pursuant to Section 1.4.3.

 

1.2.14 “Directors” shall mean those members of the Board or the board of
directors of any Subsidiary who are not also Employees.

 

1.2.15 “Disability” shall mean a medically determinable physical or mental
condition that causes an Employee, Director, or Consultant to be unable to
engage in any substantial gainful activity and that can be expected to result in
death or to be of long-continued and indefinite duration.

 

1.2.16 “Effective Date” shall mean the effective date of this Plan, which shall
be the Stockholder Approval Date.

 

1.2.17 “Employee” shall mean any common law employee, including Officers, of the
Company or any Subsidiary as determined under the Code and the Treasury
Regulations thereunder.

 

1.2.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

1.2.19 “Fair Market Value” shall mean (i) if the Common Stock is listed on a
national securities exchange or the NASDAQ system, the mean between the highest
and lowest sales prices for the Common Stock on such date, or, if no such prices
are reported for such day, then on the next preceding day on which there were
reported prices; (ii) if the Common Stock is not listed on a national securities
exchange or the NASDAQ system, the mean between the bid and asked prices for the
shares on such date, or if no such prices are reported for such day, then on the
next preceding day on which there were reported prices; or (iii) as determined
in good faith by the Board.

 

1.2.20 “Grantee” shall mean an Officer, Employee, Director, or Consultant
granted an Award.

 

1.2.21 “Incentive Stock Option” shall mean a Stock Option that meets the
requirements of Code Section 422 and is granted pursuant to the Incentive Stock
Option provisions as set forth in Section 2.

 

1.2.22 “Incumbent Board” shall mean the Incumbent Board as defined in Section
7.1.1(b)(ii).

 

1.2.23 “Non-Statutory Stock Option” shall mean a Stock Option that does not meet
the requirements of Code Section 422 and is granted pursuant to the
Non-Statutory Stock Option provisions as set forth in Section 3.

 

1.2.24 “Officer” shall mean a person who is an officer of the Company or a
Subsidiary within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

 

1.2.25 “Performance Award” shall mean an Award under Section 6 hereof.

 

1.2.26 “Performance Measure” shall mean one or more of the following criteria,
or such other operating objectives, selected by the Committee to measure
performance of the Company or any Subsidiary for a Performance Period, whether
in absolute or relative terms: basic or diluted earnings per share of Stock;
earnings per share of Common Stock growth; revenue; operating income; net income
(either before or after taxes); earnings and/or net income before interest and
taxes; earnings and/or net income before interest, taxes, depreciation, and
amortization; return on capital; return on equity; return on assets; net cash
provided by operations; free cash flow; Common Stock price; economic profit;
economic value; total stockholder return; and gross margins and costs. Each such
measure shall be determined in accordance with generally accepted accounting
principles as consistently applied and, as determined by the independent
accountants of the Company in the case of a Performance Award to a Covered
Employee, to the extent intended to meet the performance-based compensation
exception under Code Section 162(m), or as determined by the Committee for other
Performance Awards, adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions, and cumulative effects of changes in accounting
principles.

 

 

 

 

1.2.27 “Performance Period” shall mean a period of not less than one (1) year
over which the achievement of targets for Performance Measures is determined.

 

1.2.28 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 13(d) thereof.

 

1.2.29 “Plan” shall mean the Synergy Strips Corp. 2014 Equity Incentive Plan as
set forth herein and as amended from time to time.

 

1.2.30 “Related Entity” shall mean any Subsidiary, and any business,
corporation, partnership, limited liability company, or other entity designated
by the Board, in which the Company or a Subsidiary holds a substantial ownership
interest, directly or indirectly.

 

1.2.31 “Restricted Stock” shall mean Common Stock that is issued pursuant to the
Restricted Stock provisions as set forth in Section 4.

 

1.2.32 “Restricted Stock Units” shall mean Common Stock that is issued pursuant
to the Restricted Stock Unit provisions as set forth in Section 5.

 

1.2.33 “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act or
any successor thereto.

 

1.2.34 “Stockholder Approval Date” shall mean the date on which this Plan is
approved by the stockholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Code Sections 162(m)
(if applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Common Stock may be listed on quoted, and other
laws, regulations, and obligations of the Company applicable to this Plan.

 

1.2.35 “Stock Award” shall mean an award of Restricted Stock or Restricted Stock
Units granted pursuant to this Plan.

 

1.2.36 “Stock Option” shall mean an option granted pursuant to this Plan to
purchase shares of Common Stock.

 

1.2.37 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with and including the Company, if each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

1.3 Shares of Common Stock Subject to this Plan.

 

1.3.1 Subject to the provisions of Section 7.1, the shares of Common Stock that
may be issued pursuant to Stock Options and Stock Awards granted under this Plan
shall not exceed fifteen million five hundred twenty five thousand (15,525,000)
shares in the aggregate. If a Stock Option shall expire and terminate for any
reason, in whole or in part, without being exercised or, if Stock Awards are
forfeited because the restrictions with respect to such Stock Awards shall not
have been met or have lapsed, the number of shares of Common Stock that are no
longer outstanding as Stock Awards or subject to Stock Options may again become
available for the grant of Stock Awards or Stock Options. There shall be no
terms and conditions in a Stock Award or Stock Option that provide that the
exercise of an Incentive Stock Option reduces the number of shares of Common
Stock for which an outstanding Non-Statutory Stock Option may be exercised; and
there shall be no terms and conditions in a Stock Award or Stock Option that
provide that the exercise of a Non-Statutory Stock Option reduces the number of
shares of Common Stock for which an outstanding Incentive Stock Option may be
exercised.

 

 

 

 

1.3.2 The maximum number of shares of Common Stock subject to Awards that may be
granted during any one calendar year to any one Covered Employee shall be
limited to five million one hundred seventy five thousand (5,175,000) shares. To
the extent required by Code Section 162(m) and so long as Code Section 162(m) is
applicable to persons eligible to participate in this Plan, shares of Common
Stock subject to the foregoing maximum with respect to which the related Award
is terminated, surrendered, or cancelled shall nonetheless continue to be taken
into account with respect to such maximum for the calendar year in which
granted.

 

1.4 Administration of this Plan.

 

1.4.1 The Plan shall be administered by the Board. In the alternative, the Board
may delegate authority to a Committee to administer this Plan on behalf of the
Board, subject to such terms and conditions as the Board may prescribe. Such
Committee shall consist of not less than two (2) members of the Board each of
whom is a “non-employee director” within the meaning of Rule 16b-3, or any
successor rule of similar import, and an “outside director” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder. Once
appointed, the Committee shall continue to serve until otherwise directed by the
Board. From time to time, the Board may increase the size of the Committee and
appoint additional members thereof, remove members (with or without cause) and
appoint new members in substitution therefor, fill vacancies, however caused,
and remove all members of the Committee and, thereafter, directly administer
this Plan. In the event that the Board is the administrator of this Plan in lieu
of a Committee, the term “Committee” as used herein shall be deemed to mean the
Board.

 

1.4.2 The Committee shall meet at such times and places and upon such notice as
it may determine. A majority of the Committee shall constitute a quorum. Any
acts by the Committee may be taken at any meeting at which a quorum is present
and shall be by majority vote of those members entitled to vote. Additionally,
any acts reduced to writing or approved in writing by all of the members of the
Committee shall be valid acts of the Committee.

 

1.4.3 The Board may, in its sole discretion, divide the duties and powers of the
Committee by establishing one or more secondary Committees to which certain
duties and powers of the Board hereunder are delegated (each of which shall be
regarded as a “Committee” under this Plan with respect to such duties and
powers), or delegate all of its duties and powers hereunder to a single
Committee. Additionally, if permitted by applicable law, the Board or Committee
may delegate any or all of its duties and powers hereunder to a Designated
Officer subject to such conditions and limitations as the Board or Committee
shall prescribe. However, only the Committee described under Section 1.4.1 may
designate and grant Awards to Grantees who are subject to Section 16 of the
Exchange Act or Section 162(m) of the Code. The Committee shall also have the
power to establish sub-plans (which may be included as appendices to this Plan
or the respective Award Agreement), which may constitute separate programs, for
the purpose of establishing programs that meet any special tax or regulatory
requirements of jurisdictions other than the United States and its subdivisions.
Any such interpretations, rules, administration and sub-plans shall be
consistent with the basic purposes of this Plan.

 

1.4.4 Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of this Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under this Plan, prescribe Award Agreements
and establish programs for granting Awards. The Committee shall have full power
and authority to take all other actions necessary to carry out the purpose and
intent of this Plan, including, but not limited to, the authority to:

 

 

 

 

(a) determine the Grantees to whom, and the time or times at which, Awards shall
be granted;

 

(b) determine the types of Awards to be granted;

 

(c) determine the number of shares of Common Stock and/or amount of cash to be
covered by or used for reference purposes for each Award;

 

(d) impose such terms, limitations, vesting schedules, restrictions, and
conditions upon any such Award as the Committee shall deem appropriate,
including without limitation establishing, in its discretion, Performance
Measures that must be satisfied before an Award vests and/or becomes payable,
the term during which an Award is exercisable, the purchase price, if any, under
an Award, and the period, if any, following a Grantee’s termination of
employment or service with the Company or any Subsidiary during which the Award
shall remain exercisable;

 

(e) modify, extend, or renew outstanding Awards, accept the surrender of
outstanding Awards, and substitute new Awards, provided that no such action
shall be taken with respect to any outstanding Award that would materially and
adversely affect the Grantee without the Grantee’s consent, or constitute a
repricing of stock options without the consent of the holders of the Company’s
voting securities under Section 1.4.4(f) below;

 

(f) only with the approval of the holders of the voting securities of the
Company to the extent that such approval is required by applicable law,
regulation, or the rules of a national securities exchange or automated
quotation system to which the Company is subject, reprice Incentive Stock
Options and Non-Statutory Stock Options either by amendment to lower the
exercise price or by accepting such stock options for cancellation and issuing
replacement stock options with a lower exercise price or through any other
mechanism;

 

(g) accelerate the time in which an Award may be exercised or in which an Award
becomes payable and waive or accelerate the lapse, in whole or in part, of any
restriction or condition with respect to an Award;

 

(h) establish objectives and conditions, including targets for Performance
Measures, if any, for earning Awards and determining whether Awards will be paid
after the end of a Performance Period; and

 

(i) permit the deferral of, or require a Grantee to defer such Grantee’s receipt
of or the delivery of Stock and/or cash under an Award that would otherwise be
due to such Grantee and establish rules and procedures for such payment
deferrals, provided the requirements of Code Section 409A are met with respect
to any such deferral.

 

The Committee shall have full power and authority to administer and interpret
this Plan and to adopt such rules, regulations, agreements, guidelines, and
instruments for the administration of this Plan as the Committee deems
necessary, desirable or appropriate in accordance with the bylaws of the
Company.

 

1.4.5 To the maximum extent permitted by law, no member of the Board or
Committee or a Designated Officer shall be liable for any action taken or
decision made in good faith relating to this Plan or any Award thereunder.

 

1.4.6 The members of the Board and Committee and any Designated Officer shall be
indemnified by the Company in respect of all their activities under this Plan in
accordance with the procedures and terms and conditions set forth in the
Certificate of Incorporation and bylaws of the Company as in effect from time to
time. The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation and bylaws, as a matter of law, or
otherwise.

 

1.4.7 All actions taken and decisions and determinations made by the Committee
or a Designated Officer on all matters relating to this Plan pursuant to the
powers vested in it hereunder shall be in the Committee’s or Designated
Officer’s sole and absolute discretion and shall be conclusive and binding on
all parties concerned, including the Company, its stockholders, any Grantees,
and any other Employee, and their respective successors in interest.

 

 

 

 

1.5 Amendment or Termination.

 

1.5.1 The Committee, without further approval of the Company’s stockholders, may
amend or terminate this Plan or any portion thereof at any time, except that no
amendment shall become effective without prior approval of the stockholders of
the Company to increase the number of shares of Common Stock subject to this
Plan or if stockholder approval is necessary to comply with any tax or
regulatory requirement or rule of any national securities exchange or national
automated quotation system upon which the Common Stock is listed or quoted
(including for this purpose stockholder approval that is required for continued
compliance with Rule 16b-3 or stockholder approval that is required to enable
the Committee to grant Incentive Stock Options pursuant to this Plan).

 

1.5.2 The Committee shall be authorized to make minor or administrative
amendments to this Plan as well as amendments to this Plan that may be dictated
by the requirements of U.S. federal or state laws applicable to the Company or
that may be authorized or made desirable by such laws. The Committee may amend
any outstanding Award in any manner as provided in Section 1.4.4 and to the
extent that the Committee would have had the authority to make such Award as so
amended.

 

1.5.3 No amendment to this Plan or any Award may be made that would materially
adversely affect any outstanding Award previously made under this Plan without
the approval of the Grantee. Further, no amendment to this Plan or an Award
shall be made that would cause any Award to fail to either comply with or meet
an exception from Code Section 409A.

 

1.6 Effective Date and Duration of this Plan. This Plan shall become effective
on the Effective Date. This Plan shall terminate at such time as may be
determined by the Board, and no Stock Award or Stock Option may be issued or
granted under this Plan thereafter, but such termination shall not affect any
Stock Award or Stock Option theretofore issued or granted.

 

2. INCENTIVE STOCK OPTION PROVISIONS

 

2.1 Granting of Incentive Stock Options.

 

2.1.1 Only Employees of the Company shall be eligible to receive Incentive Stock
Options under this Plan. Officers, Directors, and Consultants of the Company who
are not also Employees shall not be eligible to receive Incentive Stock Options.

 

2.1.2 The purchase price of each share of Common Stock subject to an Incentive
Stock Option shall not be less than 100% of the Fair Market Value of a share of
the Common Stock on the date the Incentive Stock Option is granted. If an
Employee owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) more than 10% of the combined voting power of
all classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and an Incentive Stock Option is granted to such
Employee, the exercise price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than 110% of the
Fair Market Value of a Share on the date such Incentive Stock Option is granted.

 

2.1.3 No Incentive Stock Option shall be exercisable more than ten (10) years
from the date the Incentive Stock Option was granted; provided however, that if
a Grantee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Grantee, the term of the Incentive Stock Option shall be (to the extent required
by the Code at the time of the grant) for no more than five (5) years from the
date of grant.

 

 

 

 

2.1.4 The Committee shall determine and designate from time to time those
Employees who are to be granted Incentive Stock Options and specify the number
of shares subject to each Incentive Stock Option.

 

2.1.5 The Committee, in its sole discretion, shall determine whether any
particular Incentive Stock Option shall become exercisable in one or more
installments, specify the installment dates, and, within the limitations herein
provided, determine the total period during which the Incentive Stock Option is
exercisable. Further, the Committee may make such other provisions as may appear
generally acceptable or desirable to the Committee or necessary to qualify its
grants under the provisions of Section 422 of the Code.

 

2.1.6 The Committee may grant at any time new Incentive Stock Options to an
Employee who has previously received Incentive Stock Options or other options
whether such prior Incentive Stock Options or other options are still
outstanding, have previously been exercised in whole or in part, or are
cancelled in connection with the issuance of new Incentive Stock Options. The
purchase price of the new Incentive Stock Options may be established by the
Committee without regard to the existing Incentive Stock Options or other
options.

 

2.1.7 Notwithstanding any other provisions hereof, the aggregate Fair Market
Value (determined at the time the option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
the Employee during any calendar year (under all such plans of the Grantee’s
employer corporation and its parent corporation or subsidiary corporation as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
shall not (to the extent required by the Code at the time of the grant) exceed
One Hundred Thousand Dollars ($100,000). To the extent that such aggregate Fair
Market Value shall exceed One Hundred Thousand Dollars ($100,000), or other
applicable amount, such Stock Options to the extent of the Common Stock in
excess of such limit shall be treated as Non-Statutory Stock Options. In such
case, the Company may designate the shares of Common Stock that are to be
treated as Stock acquired pursuant to the exercise of an Incentive Stock Option.

 

2.2 Exercise of Incentive Stock Options. The exercise price of an Incentive
Stock Option shall be payable on exercise of the option (i) in cash or by check,
bank draft, or postal or express money order, (ii) ) if provided in the written
Award Agreement and permitted by applicable law, by the surrender of Common
Stock then owned by the Grantee, which Common Stock such Grantee has held for at
least six (6) months, (iii) the proceeds of a loan from an independent
broker-dealer whereby the loan is secured by the option or the stock to be
received upon exercise, or (iv) any combination of the foregoing; provided, that
each such method and time for payment and each such borrowing and terms and
conditions of repayment shall then be permitted by and be in compliance with
applicable law. Shares of Common Stock so surrendered in accordance with clause
(ii) or (iv) shall be valued at the Fair Market Value thereof on the date of
exercise, surrender of such Common Stock to be evidenced by delivery of the
certificate(s) representing such shares in such manner, and endorsed in such
form, or accompanied by stock powers endorsed in such form, as the Committee may
determine.

 

2.3 Termination of Employment.

 

2.3.1 If a Grantee’s employment with the Company is terminated other than by
Disability or death, the terms of any then outstanding Incentive Stock Option
held by the Grantee shall extend for a period ending on the earlier of the date
on which such Stock Option would otherwise expire or three (3) months after such
termination of employment, and such Stock Option shall be exercisable to the
extent it was exercisable as of such last date of employment.

 

2.3.2 If a Grantee’s employment with the Company is terminated by reason of
Disability, the term of any then outstanding Incentive Stock Option held by the
Grantee shall extend for a period ending on the earlier of the date on which
such Stock Option would otherwise expire or twelve (12) months after such
termination of employment, and such Stock Option shall be exercisable to the
extent it was exercisable as of such last date of employment.

 

 

 

 

2.3.3 If a Grantee’s employment with the Company is terminated by reason of
death, the representative of his estate or beneficiaries thereof to whom the
Stock Option has been transferred shall have the right during the period ending
on the earlier of the date on which such Stock Option would otherwise expire or
twelve (12) months after such date of death, to exercise any then outstanding
Incentive Stock Options in whole or in part. If a Grantee dies without having
fully exercised any then outstanding Incentive Stock Options, the representative
of his estate or beneficiaries thereof to whom the Stock Option has been
transferred shall have the right to exercise such Stock Options in whole or in
part.

 

3. NON-STATUTORY STOCK OPTION PROVISIONS

 

3.1 Granting of Stock Options.

 

3.1.1 Officers, Employees, Directors, and Consultants shall be eligible to
receive Non-Statutory Stock Options under this Plan.

 

3.1.2 The Committee shall determine and designate from time to time those
Officers, Employees, Directors, and Consultants who are to be granted
Non-Statutory Stock Options and the amount subject to each Non-Statutory Stock
Option.

 

3.1.3 The Committee may grant at any time new Non-Statutory Stock Options to an
Employee, Director, or Consultant who has previously received Non-Statutory
Stock Options or other Stock Options, whether such prior Non-Statutory Stock
Options or other Stock Options are still outstanding, have previously been
exercised in whole or in part, or are cancelled in connection with the issuance
of new Non-Statutory Stock Options.

 

3.1.4 The Committee shall determine the purchase price of each share of Common
Stock subject to a Non-Statutory Stock Option. Such price shall not be less than
100% of the Fair Market Value of such Common Stock on the date the Non-Statutory
Stock Option is granted.

 

3.1.5 The Committee, in its sole discretion, shall determine whether any
particular Non-Statutory Stock Option shall become exercisable in one or more
installments, specify the installment dates, and, within the limitations herein
provided, determine the total period during which the Non-Statutory Stock Option
is exercisable. Further, the Committee may make such other provisions as may
appear generally acceptable or desirable to the Committee, including the
extension of a Non-Statutory Stock Option, provided that such extension does not
extend the option beyond the period specified in Section 3.1.6 below.

 

3.1.6 No Non-Statutory Stock Option shall be exercisable more than ten (10)
years from the date such option is granted.

 

3.2 Exercise of Stock Options. The exercise price of a Non-Statutory Stock
Option shall be payable on exercise of the Stock Option (i) in cash or by check,
bank draft, or postal or express money order, (ii) if provided in the written
Award Agreement and permitted by applicable law, by the surrender of Common
Stock then owned by the Grantee, which Common Stock such Grantee has held for at
least six (6) months, (iii) the proceeds of a loan from an independent
broker-dealer whereby the loan is secured by the option or the stock to be
received upon exercise, or (iv) any combination of the foregoing; provided, that
each such method and time for payment and each such borrowing and terms and
conditions of repayment shall then be permitted by and be in compliance with
applicable law. Shares of Common Stock so surrendered in accordance with clause
(ii) or (iv) shall be valued at the Fair Market Value thereof on the date of
exercise, surrender of such Common Stock to be evidenced by delivery of the
certificate(s) representing such shares in such manner, and endorsed in such
form, or accompanied by stock powers endorsed in such form, as the Committee may
determine.

 

 

 

 

3.3 Termination of Relationship.

 

3.3.1 If a Grantee’s employment with the Company is terminated, a Director
Grantee ceases to be a Director, or a Consultant Grantee ceases to be a
Consultant, other than by reason of Disability or death, the terms of any then
outstanding Non-Statutory Stock Option held by the Grantee shall extend for a
period ending on the earlier of the date established by the Committee at the
time of grant or three (3) months after the Grantee’s last date of employment or
cessation of being a Director or Consultant, and such Stock Option shall be
exercisable to the extent it was exercisable as of the date of termination of
employment or cessation of being a Director or Consultant.

 

3.3.2 If a Grantee’s employment is terminated by reason of Disability, a
Director Grantee ceases to be a Director by reason of Disability or a Consultant
Grantee ceases to be a Consultant by reason of Disability, the term of any then
outstanding Non-Statutory Stock Option held by the Grantee shall extend for a
period ending on the earlier of the date on which such Stock Option would
otherwise expire or twelve (12) months after the Grantee’s last date of
employment or cessation of being a Director or Consultant, and such Stock Option
shall be exercisable to the extent it was exercisable as of such last date of
employment or cessation of being a Director or Consultant.

 

3.3.3 If a Grantee’s employment is terminated by reason of death, a Director
Grantee ceases to be a Director by reason of death or a Consultant Grantee
ceases to be a Consultant by reason of death, the representative of his estate
or beneficiaries thereof to whom the Stock Option has been transferred shall
have the right during the period ending on the earlier of the date on which such
Stock Option would otherwise expire or twelve (12) months following his death to
exercise any then outstanding Non-Statutory Stock Options in whole or in part.
If a Grantee dies without having fully exercised any then outstanding
Non-Statutory Stock Options, the representative of his estate or beneficiaries
thereof to whom the Stock Option has been transferred shall have the right to
exercise such Stock Options in whole or in part.

 

4. RESTRICTED STOCK AWARDS

 

4.1 Grant of Restricted Stock.

 

4.1.1 Officers, Employees, Directors and Consultants shall be eligible to
receive grants of Restricted Stock under this Plan.

 

4.1.2 The Committee shall determine and designate from time to time those
Officers, Employees, Directors and Consultants who are to be granted Restricted
Stock and the number of shares of Common Stock subject to such Stock Award.

 

4.1.3 The Committee, in its sole discretion, shall make such terms and
conditions applicable to the grant of Restricted Stock as may appear generally
acceptable or desirable to the Committee.

 

4.2 Termination of Relationship.

 

4.2.1 If a Grantee’s employment with the Company is terminated, a Director
Grantee ceases to be a Director, or a Consultant Grantee ceases to be a
Consultant, prior to the lapse of any restrictions applicable to the Restricted
Stock, then such Common Stock shall be forfeited and the Grantee shall return
the certificates representing such Common Stock to the Company.

 

4.2.2 If the restrictions applicable to a grant of Restricted Stock shall lapse,
then the Grantee shall hold such Common Stock free and clear of all such
restrictions except as otherwise provided in this Plan.

 

5. RESTRICTED STOCK UNIT AWARDS

 

5.1 Grant of Restricted Stock Units.

 

5.1.1 Officers, Employees, Directors, and Consultants shall be eligible to
receive grants of Restricted Stock Units under this Plan.

 

 

 

 

5.1.2 The Committee shall determine and designate from time to time those
Officers, Employees, Directors and Consultants who are to be granted Restricted
Stock Units and number of shares of Common Stock subject to such Stock Award.

 

5.1.3 The Committee, in its sole discretion, shall make such terms and
conditions applicable to the grant of Restricted Stock Units as may appear
generally acceptable or desirable to the Committee.

 

5.2 Termination of Relationship.

 

5.2.1 If a Grantee’s employment with the Company is terminated, a Director
Grantee ceases to be a Director, or a Consultant Grantee ceases to be a
Consultant, prior to the lapse of any restrictions applicable to the Restricted
Stock Units, then such Common Stock shall be forfeited and the Grantee shall
return the certificates representing such Common Stock to the Company.

 

5.2.2 If the restrictions applicable to a grant of Restricted Stock Units shall
lapse, then the Grantee shall hold such Common Stock free and clear of all such
restrictions except as otherwise provided in this Plan.

 

6. PERFORMANCE AWARDS

 

6.1 The Committee, in its discretion, may establish targets for Performance
Measures for selected Grantees and authorize the granting, vesting, payment,
and/or delivery of Performance Awards in the form of Incentive Stock Options,
Non-Statutory Stock Options, Restricted Stock, and Restricted Stock Units to
such Grantees upon achievement of such targets for Performance Measures during a
Performance Period. The Committee, in its discretion, shall determine the
Grantees eligible for Performance Awards, the targets for Performance Measures
to be achieved during each Performance Period, and the type, amount, and terms
and conditions of any Performance Awards. Performance Awards may be granted
either alone or in addition to other Awards made under this Plan.

 

6.2 After the Company is subject to Code Section 162(m), in connection with any
Performance Awards granted to a Covered Employee that are intended to meet the
performance-based compensation exception under Code Section 162(m), the
Committee shall (i) establish in the applicable Award Agreement the specific
targets relative to the Performance Measures that must be attained before the
respective Performance Award is granted, vests, or is otherwise paid or
delivered, (ii) provide in the applicable Award Agreement the method for
computing the portion of the Performance Award that shall be granted, vested,
paid, and/or delivered if the target or targets are attained in full or part,
and (iii) at the end of the relevant Performance Period, and prior to any such
grant, vesting, payment, or delivery, certify the extent to which the applicable
target or targets were achieved and whether any other material terms were in
fact satisfied. The specific targets and the method for computing the portion of
such Performance Award that shall be granted, vested, paid, or delivered to any
Covered Employee shall be established by the Committee prior to the earlier to
occur of (A) ninety (90) days after the commencement of the Performance Period
to which the Performance Measure applies and (B) the elapse of twenty-five
percent (25%) of the Performance Period and in any event while the outcome is
substantially uncertain. In interpreting Plan provisions applicable to
Performance Measures and Performance Awards that are intended to meet the
performance-based compensation exception under Code Section 162(m), it is the
intent of this Plan to conform with the standards of Section 162(m) of the Code
and Treasury Regulations Section 1.162-27(e)(2), and the Committee in
interpreting this Plan shall be guided by such provisions.

 

 

 

 

7. GENERAL PROVISIONS

 

7.1 Adjustment Provisions.

 

7.1.1 Change of Control.

 

(a) Effect of “Change in Control.” If and only to the extent provided in the
Award Agreement, or to the extent otherwise determined by the Committee, upon
the occurrence of a “Change in Control,” as defined in Section 7.1.1(b):

 

(i) The Committee shall take such action as it deems appropriate and equitable
to effectuate the purposes of this Plan and to protect the grantees of Awards,
which action may include, without limitation, any one or more of the following,
provided such action is in compliance with Code Section 409A if applicable: (i)
acceleration or change of the exercise and/or expiration dates of any Award to
require that exercise be made, if at all, prior to the Change in Control; and
(ii) cancellation of any Award upon payment to the holder in cash of the Fair
Market Value of the Stock subject to such Award as of the date of (and, to the
extent applicable, as established for purposes of) the Change in Control, less
the aggregate exercise price, if any, of the Award.

 

(ii) Notwithstanding the foregoing or any provision in any Award Agreement to
the contrary, if in the event of a Change in Control, the successor company
assumes or substitutes for a Stock Option or Stock Award, then each such
outstanding Stock Option or Stock Award shall not be accelerated as described in
Sections 7.1.1(a)(i). For the purposes of this Section 7.1.1(a)(ii), such Stock
Option or Stock Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each share of Common Stock subject to the Stock Option or Stock
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the transaction
constituting a Change in Control by holders of Common Stock shares for each
Common Stock share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change in
Control is not solely common stock of the successor company or its parent or
subsidiary, the Committee may, with the consent of the successor company or its
parent or subsidiary, provide that the consideration to be received upon the
exercise or vesting of a Stock Option or Stock Award, for each Common Stock
share subject thereto, will be solely common stock of the successor company or
its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Common Stock shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.

 

(b) Definition of “Change in Control”. Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:

 

(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the value of then outstanding equity securities of the Company
(the “Outstanding Company Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 7.1.1, the
following acquisitions shall not constitute or result in a Change in Control:
(v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction that complies with clauses (A), (B), and (C) of subsection
7.1.1(b)(iii) below; or

 

(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

 

 

 

(iii) Consummation of a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving the Company or any of its Related
Entities, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or equity of another entity by the
Company or any of its Related Entities (each a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the Outstanding Company Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
any Person that as of the Effective Date owns Beneficial Ownership of a
Controlling Interest) beneficially owns, directly or indirectly, fifty percent
(50%) or more of the value of the then outstanding equity securities of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board or other governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

7.1.2 Adjustments to Awards. In the event that any extraordinary dividend or
other distribution (whether in the form of cash, Common Stock, or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Common
Stock and/or such other securities of the Company or any other issuer such that
a substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange, or adjust any or all of (A) the number and kind of Shares
that may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under this Plan’s provisions, (C) the number and kind of Shares subject
to or deliverable in respect of outstanding Awards, (D) the exercise price,
grant price or purchase price relating to any Award and/or make provision for
payment of cash or other property in respect of any outstanding Award, and (E)
any other aspect of any Award that the Committee determines to be appropriate.

 

7.1.3 Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control, any outstanding Awards may be dealt with
in accordance with any of the following approaches, as determined by the
agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving entity, (b) the
assumption or substitution for, as those terms are defined in Section
7.1.1(b)(iv), the outstanding Awards by the surviving entity or its parent or
subsidiary, (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards, or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Stock Options, shall be measured by the
amount, if any, by which the Fair Market Value of a share of Common Stock
exceeds the exercise or grant price of the Stock Option as of the effective date
of the transaction). The Committee shall give written notice of any proposed
transaction referred to in this Section 7.1.3 a reasonable period of time prior
to the closing date for such transaction (which notice may be given either
before or after the approval of such transaction), in order that Grantees may
have a reasonable period of time prior to the closing date of such transaction
within which to exercise any Awards that are then exercisable (including any
Awards that may become exercisable upon the closing date of such transaction). A
Grantee may condition his exercise of any Awards upon the consummation of the
transaction.

 

 

 

 

7.1.4 Other Adjustments. The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Grantee, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Stock Options or Stock Awards granted pursuant to
Section 6 to Grantees designated by the Committee as Covered Employees and
intended to qualify as “performance-based compensation” under Code Section
162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

 

7.1.5 Fractional Shares. No adjustment or substitution provided for in this
Section 7.1 shall require the Company to sell a fractional share, and the total
substitution or adjustment with respect to each outstanding Stock Option shall
be limited accordingly.

 

7.1.6 Adjustment Certificates. Upon any adjustment made pursuant to this Section
7.1 the Company will, upon request, deliver to the Grantee a certificate setting
forth the exercise price thereafter in effect and the number and kind of shares
or other securities thereafter purchasable on the exercise of such Stock Option.

 

7.2 General.

 

7.2.1 Each Stock Option and Stock Award shall be evidenced by an Award Agreement
containing such terms and conditions, not inconsistent with this Plan, as the
Committee shall approve.

 

7.2.2 The granting of a Stock Option or Stock Award in any year shall not give
the Grantee any right to similar grants in future years or any right to be
retained in the employ of the Company, and all Employees shall remain subject to
discharge to the same extent as if this Plan were not in effect.

 

7.2.3 No Officer, Employee, Director, or Consultant and no beneficiary or other
person claiming under or through him, shall have any right, title or interest by
reason of any Stock Option or any Stock Award to any particular assets of the
Company, or any shares of Common Stock allocated or reserved for the purposes of
this Plan or subject to any Stock Option or any Stock Award except as set forth
herein. The Company shall not be required to establish any fund or make any
other segregation of assets to assure the payment of any Stock Option or Stock
Award.

 

7.2.4 Limits on Transferability.

 

(a) Except to the extent otherwise provided in the respective Award Agreement,
no Award, other right, or interest granted under this Plan shall be pledged,
hypothecated, or otherwise encumbered or subject to any lien, obligation, or
liability of such Grantee to any party, or assigned or transferred by such
Grantee otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Grantee. Unless otherwise determined by the
Committee in accordance with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the Grantee only by
the Grantee or, during the period the Grantee is under a Disability, by the
Grantee’s guardian or legal representative.

 

 

 

 

(b) Notwithstanding Section 7.2.4(a), an Award other than an Incentive Stock
Option may, in the Committee’s sole discretion, be transferable by gift or
domestic relations order to (i) the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, daughter-in-law, son-in-law, brother-in-law, or
sister-in-law, including adoptive relationships (such persons, “Family
Members”), (ii) a corporation, partnership, limited liability company, or other
business entity whose only stockholders, partners, or members, as applicable are
the Grantee and/or Family Members, or (iii) a trust in which the Grantee and/or
Family Members have all of the beneficial interests, and subsequent to any such
transfer any Award may be exercised by any such transferee, provided, however,
no Award may be transferred for value (as defined in the General Instructions to
Form S-8 Registration Statement).

 

(c) Notwithstanding Sections 7.2.4(a) and 7.2.4(b), an Award may be transferred
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under this Plan, but only if the
tax consequences flowing from the assignment or transfer are specified in said
order, the order is accompanied by signed agreement by both or all parties to
the domestic relations order, and, if requested by the Committee, an opinion is
provided by qualified counsel for the Grantee that the order is enforceable by
or against this Plan under applicable law, and said opinion further specifies
the tax consequences flowing from the order and the appropriate tax reporting
procedures for this Plan.

 

7.2.5 Notwithstanding any other provision of this Plan or agreements made
pursuant thereto, the Company’s obligation to issue or deliver any certificate
or certificates for shares of Common Stock under a Stock Option or Stock Award,
and the transferability of Common Stock acquired by exercise of a Stock Option
or grant of a Stock Award, shall be subject to all of the following conditions:

 

(a) Any registration or other qualification of such shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification that the Board shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and

 

(b) The obtaining of any other consent, approval, or permit from any state or
federal governmental agency that the Board shall, in its absolute discretion
upon the advice of counsel, determine to be necessary or advisable.

 

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Common Stock or payment of other benefits
under any Award until completion of such registration or qualification of such
Common Stock (including, but not limited to, the conditions described in
Sections 7.2.5(a) and 7.2.5(b) above) or other required action under any federal
or state law, rule or regulation, listing, or other required action with respect
to any stock exchange or automated quotation system upon which the Shares or
other Company securities are listed or quoted, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Grantee to make such representations, furnish such information and
comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

 

7.2.6 All payments to Grantees or to their legal representatives shall be
subject to any applicable tax, community property, or other statutes or
regulations of the United States or of any state or country having jurisdiction
over such payments. The Grantee may be required to pay to the Company the amount
of any withholding taxes that the Company is required to withhold with respect
to a Stock Option or its exercise or a Stock Award. In the event that such
payment is not made when due, the Company shall have the right to deduct, to the
extent permitted by law, from any payment of any kind otherwise due to such
person all or part of the amount required to be withheld.

 

 

 

 

7.2.7 In the case of a grant of a Stock Option or Stock Award to any Employee of
a Subsidiary, the Company may, if the Committee so directs, issue or transfer
the shares, if any, covered by the Stock Option or Stock Award to such
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that such Subsidiary will transfer the shares to the
Employee in accordance with the terms of the Stock Option or Stock Award
specified by the Committee pursuant to the provisions of this Plan.

 

7.2.8 A Grantee entitled to Common Stock as a result of the exercise of a Stock
Option or grant of a Stock Award shall not be deemed for any purpose to be, or
have rights as, a stockholder of the Company by virtue of such exercise, except
to the extent that a stock certificate is issued therefor and then only from the
date such certificate is issued. No adjustments shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued. The Company shall issue any stock certificates
required to be issued in connection with the exercise of a Stock Option with
reasonable promptness after such exercise.

 

7.2.9 The grant or exercise of Stock Options granted under this Plan or the
grant of a Stock Award under this Plan shall be subject to, and shall in all
respects comply with, applicable law relating to such grant or exercise, or to
the number of shares of Common Stock that may be beneficially owned or held by
any Grantee.

 

7.2.10 The Company intends that this Plan shall comply with the requirements of
Rule 16b-3 (the “Rule”) under the Securities Exchange Act of 1934, as amended,
during the term of this Plan. Should any additional provisions be necessary for
this Plan to comply with the requirements of the Rule, the Board may amend this
Plan to add to or modify the provisions of this Plan accordingly.

 

7.2.11 Code Section 409A.

 

(a) If any Award constitutes a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

 

(i) Payments under the Section 409A Plan may not be made earlier than (u) the
Grantee’s separation from service, (v) the date the Grantee becomes disabled,
(w) the Grantee’s death, (x) a specified time (or pursuant to a fixed schedule)
specified in the Award Agreement at the date of the deferral of such
compensation, (y) a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation, or (z) the occurrence of an unforeseeable emergency;

 

(ii) The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service;

 

(iii) Any elections with respect to the deferral of such compensation or the
time and form of distribution of such deferred compensation shall comply with
the requirements of Section 409A(a)(4) of the Code; and

 

(iv) In the case of any Grantee who is specified employee, a distribution on
account of a separation from service may not be made before the date that is six
(6) months after the date of the Grantee’s separation from service (or, if
earlier, the date of the Grantee’s death).

 

For purposes of the foregoing, the terms “separation from service”, “disabled,”
and “specified employee”, all shall be defined in the same manner as those terms
are defined for purposes of Section 409A of the Code, and the limitations set
forth herein shall be applied in such manner (and only to the extent) as shall
be necessary to comply with any requirements of Section 409A of the Code that
are applicable to the Award.

 

 

 

 

(b) The Award Agreement for any Award that the Committee reasonably determines
to constitute a Section 409A Plan, and the provisions of this Plan applicable to
that Award, shall be construed in a manner consistent with the applicable
requirements of Section 409A, and the Committee, in its sole discretion and
without the consent of any Grantee, may amend any Award Agreement (and the
provisions of this Plan applicable thereto) if and to the extent that the
Committee determines that such amendment is necessary or appropriate to comply
with the requirements of Section 409A of the Code. No Section 409A Plan shall be
adjusted, modified, or substituted for, pursuant to any provision of this Plan,
without the consent of the Grantee if any such adjustment, modification, or
substitution would cause the Section 409A Plan to violate the requirements of
Section 409A of the Code.

 

(c) The Company intends that this Plan shall comply with the requirements of
Section 409A of the Code, to the extent applicable. Should any changes to this
Plan be necessary for this Plan to comply with the requirements of Section 409A,
the Board may amend this Plan to add to or modify the provisions of this Plan
accordingly.

 

7.2.12 The validity, construction, and effect of this Plan, any rules and
regulations under this Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Nevada without giving effect to
principles of conflict of laws, and applicable federal law. Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts whose jurisdiction covers California to resolve any and all issues that
may arise out of or relate to this Plan or any related Award Agreement.

 

7.2.13 The Board shall have the authority to adopt such modifications,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or its Related
Entities may operate to assure the viability of the benefits from Awards granted
to Grantees performing services in such countries and to meet the objectives of
this Plan.

 

7.2.14 The Company will seek stockholder approval in the manner and to the
degree required under applicable laws. If the Company fails to obtain any
required stockholder approval of this Plan within twelve (12) months after the
date this Plan is adopted by the Board, pursuant to Section 422 of the Code, any
Option granted as an Incentive Stock Option at any time under this Plan will not
qualify as an Incentive Stock Option within the meaning of the Code and will be
deemed to be a Non-Statutory Stock Option.

 

 

 

 